Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-19, in the reply filed on 9/15/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6, 8-12, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mark (US 2018/0154437).
Claim 2: Mark discloses a method including forming at least one first layer structure each including one or more first layers printed in a printing direction, the one or more first layers being stacked in a stacking direction perpendicular to the printing direction (fig. 9; ¶¶ 132-133, 140-143); forming a second layer structure on the at least one first layer structure and a first support structure, the second layer structure including one or more second layers printed in the printing direction, the one or more second layers being stacked in the stacking direction, a gap exists between the first support structure and the at least one first layer structure (fig. 9; ¶¶ 132-133, 140-143) and removing the first support structure from the second layer structure (fig. 12).

    PNG
    media_image1.png
    610
    636
    media_image1.png
    Greyscale

Claim 3: Mark discloses forming an overhang structure at least partially supported by the first support structure during the forming the second layer structure (fig. 9; ¶¶ 132-133, 140-143).

    PNG
    media_image2.png
    596
    636
    media_image2.png
    Greyscale

	Claim 4: Mark discloses forming two first layer structures, the first support structure being located between the two first layer structures (fig. 9; ¶¶ 132-133, 140-143).
	Claim 5: Mark discloses forming the second layer structure bridging the two first layer structures and at least partially supported by the first support structure during the forming the second layer structure (fig. 9; ¶¶ 132-133, 140-143).


	Claim 8: Mark discloses the first layer structure having a side wall at a 90 degree angle to the printing direction (fig. 9; ¶¶ 132-133, 140-143).
	Claim 9: Mark discloses the first layer structure having the side wall with the side angle varying along the side wall (fig. 9; ¶¶ 132-133, 140-143).
	Claim 10: Mark discloses positioning the first support structure at a selected distance from the at least one first layer structure after forming the first layer structure and before forming the second layer structure (fig. 9; ¶¶ 132-133, 140-143).
	Claim 11: Mark discloses the at least one first layer structure and the first support structure have interfacing sides proximal to the second layer structure, and positioning includes positioning the first support structure such that the interfacing sides are coplanar (fig. 9; ¶¶ 132-133, 140-143).
	Claim 12: Mark discloses forming release layers on the structures (¶¶ 20-21).
	Claim 16: Mark discloses the second layer structure made of a first material different from a second support material (¶ 111).
	Claim 17: Mark discloses the support material including foam (¶ 233).
	Claim 18: Mark discloses forming, before said removing the first support structure, a third layer structure on the second layer structure and a second support structure, the second support structure being located at least partially on the first support structure; and removing the second support structure from the third layer structure (fig. 9; ¶¶ 132-133, 140-143).

Claims 2-6, 8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gordon (US 2016/0207263).


    PNG
    media_image3.png
    368
    533
    media_image3.png
    Greyscale

Claim 3: Gordon discloses forming an overhang structure at least partially supported by the first support structure during the forming the second layer structure (fig. 6; ¶¶ 70-72).


    PNG
    media_image4.png
    379
    517
    media_image4.png
    Greyscale

Claim 5: Gordon discloses forming the second layer structure bridging the two first layer structures and at least partially supported by the first support structure during the forming the second layer structure (fig. 6; ¶¶ 70-72).

    PNG
    media_image5.png
    368
    520
    media_image5.png
    Greyscale

Claim 6: Gordon discloses the first support structure not being in contact with the at least one first layer structure during the forming the second layer structure (fig. 6; ¶¶ 70-72).

    PNG
    media_image3.png
    368
    533
    media_image3.png
    Greyscale

Claim 8: Gordon discloses the first layer structure having a side wall at a 90 degree angle to the printing direction (fig. 6; ¶¶ 70-72).
Claim 10: Gordon discloses positioning the first support structure at a selected distance from the at least one first layer structure after forming the first layer structure and before forming the second layer structure (fig. 6; ¶¶ 70-72).
	Claim 11: Gordon discloses the at least one first layer structure and the first support structure have interfacing sides proximal to the second layer structure, and positioning includes positioning the first support structure such that the interfacing sides are coplanar (fig. 6; ¶¶ 70-72).
Claim 12: Gordon discloses forming release layers on the structures (¶ 73; “Strategies to minimize this difficulty include making the interface layers 680 less dense, adding a release agent to minimize adhesion and leaving a small gap between the interface layers 680 and the model material 665,670”).
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 2 above, in view of TenHouten et al. (US 2019/0030605).
	Mark is silent as to the claimed vehicle components and associated size. However, TenHouten discloses a method of additive manufacturing including forming at least one first layer structure each including one or more first layers printed in a printing direction, the one or more first layers being stacked in a stacking direction perpendicular to the printing direction, wherein the layers form automotive components such as fenders (¶¶ 34, 86; fig. 5). As taught by TenHouten et al., additive manufacturing techniques applicable to smaller structure can be successfully employed to create large et al. 
Moreover, ". . . mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) 531 F.2d at 1053, 189 USPQ at 148.).

	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 2 above, in view of Capobianco et al. (US 2017/0137327).
	Mark is silent as to including soapstone or compressed air. However, Capobianco et al. disclose a method of additive manufacturing including forming at least one first layer structure each including one or more first layers printed in a printing direction, the one or more first layers being stacked in a stacking direction perpendicular to the printing direction, utilizing soapstone and compressed air (¶¶ 28, 49). As taught by Capobianco et al., soapstone and compressed air are well known and commonly utilized components of additive manufacturing. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included soapstone and compressed air in the additive manufacturing method of Mark because such components are well known and commonly utilized, as taught by Capobianco et al.

Claims 7, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2016/0207263), as applied to claim 2 above, in view of TenHouten et al. (US 2019/0030605).
	Gordon is silent as to the claimed vehicle components and associated size. However, TenHouten discloses a method of additive manufacturing including forming at least one first layer structure each et al., additive manufacturing techniques applicable to smaller structure can be successfully employed to create large scale structures such as automobiles and parts. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the additive manufacturing techniques of Gordon to form large scale structures such as automobile parts because techniques can be successfully applied to large scale structures, as taught by TenHouten et al. 
Moreover, ". . . mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) 531 F.2d at 1053, 189 USPQ at 148.).

	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 2016/0207263), as applied to claim 2 above, in view of Capobianco et al. (US 2017/0137327).
	Gordon is silent as to including soapstone or compressed air. However, Capobianco et al. disclose a method of additive manufacturing including forming at least one first layer structure each including one or more first layers printed in a printing direction, the one or more first layers being stacked in a stacking direction perpendicular to the printing direction, utilizing soapstone and compressed air (¶¶ 28, 49). As taught by Capobianco et al., soapstone and compressed air are well known and commonly utilized components of additive manufacturing. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included soapstone and compressed air in the additive manufacturing method of Gordon because such components are well known and commonly utilized, as taught by Capobianco et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754